Case: 19-12743   Date Filed: 02/24/2020   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12743
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:17-cr-00346-TCB-CMS-8


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


LEON MARTINEZ-FLORES,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 24, 2020)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-12743    Date Filed: 02/24/2020   Page: 2 of 2


      Albert Norton, Jr., appointed counsel for Leon Martinez-Flores in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Martinez-Flores’s conviction and sentence are AFFIRMED.




                                         2